     Case 2:19-cv-00103-JAM-DB Document 21 Filed 05/26/20 Page 1 of 2


 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     Scott Johnson,                               ) CASE NO. 2:19-CV-00103-JAM-DB
 9                                                )
              Plaintiff,                          )
10                                                )
       v.                                         ) ORDER GRANTING JOINT MOTION TO
11                                                ) MODIFY SCHEDULING ORDER
     Alhambra & O Associates, a California        )
12
     General Partnership;                         )
                                                  )
13   Chang Haan; and Does 1-10,                   )
                                                  )
14             Defendants.                        )
                                                  )
15

16                                            ORDER
17          Pursuant to joint motion of the parties, and finding good cause therefore, this
18   Court hereby orders that the scheduling order shall be modified as follows:
19
        • Discovery cutoff: September 25, 2020.
20
        • Dispositive motion filing deadline: November 10, 2020.
21
        • Dispositive motion hearing date: December 8, 2020 at 1:30pm.
22
        • Joint Pretrial Statement filing deadline: January 15, 2021.
23
        • Final Pretrial Conference: January 22, 2021 at 10:00 a.m.
24
        • Trial: March 1, 2021.
25

26

27

28   IT IS SO ORDERED.
                                               -1-
                                        (Proposed) ORDER
     Case 2:19-cv-00103-JAM-DB Document 21 Filed 05/26/20 Page 2 of 2


 1

 2

 3   DATED: 5/26/2020                   /s/ John A. Mendez____________
                                        Honorable John A. Mendez
 4                                      United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -2-
                                   (Proposed) ORDER
